



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hulme, 2020 ONCA 156

DATE: 20200227

DOCKET: C66831

Watt, Pardu and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Scott Hulme

Appellant

C. Stephen White, for the appellant

Tanit Gilliam, for the respondent

Heard: February 26, 2020

On appeal from the conviction entered on
January 25, 2018 and the sentence imposed on March 29, 2018 by Justice Jocelyn
Speyer of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has failed to surrender into
custody at Collins Bay Institution as required by his release order. The appeal
is dismissed as an abandoned appeal.








